ACCEPTED
                                                                                                            05-14-01044-CV
                                                                                                 FIFTH COURT OF APPEALS
                                                                                                            DALLAS, TEXAS
                                                                                                       9/10/2015 2:15:33 PM
                                                                                                                 LISA MATZ
                                                                                                                     CLERK
                                                                             J. Robert Arnett II
                                                                             214.550.8209 (direct line)
                                                                             barnett@carterscholer.com

                                                                                FILED
                                                                            Carter  ScholerIN
                                                                                            Arnett
                                                                        5th COURT
                                                                            Hamada &OF       APPEALS
                                                                                        Mockler,  PLLC
                                                                            DALLAS, TEXAS
                                                                            Campbell Centre II
                                                                        9/10/2015
                                                                            8150 N. 2:15:33     PM
                                                                                     Central Expressway
                                                                            Suite
                                                                              LISA500 MATZ
September 10, 2015                                                          Dallas,Clerk
                                                                                    Texas 75206
                                                                             Tel. 214.550.8188
                                                                             Fax 214.550.8185

                                                                             www.carterscholer.com




VIA ELECTRONIC FILING

Lisa Matz, Clerk of the Court
Court of Appeals
Fifth District of Texas at Dallas
600 Commerce Street, Suite 200
Dallas, Texas 75202

       Re:     Case No. 05-14-01044-CV, Stumph, et al. v. Dallas Lemmon West, Inc., et al.

Dear Ms. Matz:

       This firm represents Defendant/Appellee CC-Turtle Creek, Inc. I have conferred with
Jeremy Cook, counsel for Defendant/Appellee Dallas Lemmon West, Inc., regarding the oral
argument on September 16, 2015, specifically the division of time between Appellees. We have
agreed to allot 10 minutes to CC-Turtle Creek, Inc., and Joshua J. Bennett from this firm will
present that argument, followed by 10 minutes allotted to Dallas Lemmon West, Inc., and I
understand Mr. Cook will present that argument.

       Thank you for your attention to this matter, and please contact me if you have any
questions regarding the contents of this letter.

                                           Very truly yours,



                                           J. Robert Arnett II

cc:    Jeremy Cook
       Matthew Kita
       Scott Palmer
       Robert Chaiken